DETAILED ACTION
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recite the limitation "the other direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
limitation “the state of rotation in line 4.  There is insufficient antecedent basis for this limitation in the claim.
the limitation "the original condition " in line 12 &16.  There is insufficient antecedent basis for this limitation in the claim.
the limitation "the state of opening/closing” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the phrase "such as” in line,12 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 1,  A G-sensor for an automobile tray comprising: a lever configured to rotate in one direction and in the other direction around a hinge shaft; a slider guided along a key hole according to the state of rotation of the lever so as to move upward/downward, thereby controlling the state of opening/closing of a tray cover; a weight for endowing a rotational moment such that the lever rotates around the hinge shaft, and such that the slider can slide; a housing on which the lever is installed to be able to rotate around the hinge shaft, the weight and the slider being coupled to the lever; and an elastic body, such as a spring, installed to provide the lever installed on the housing with power such that the same returns to the original condition.3. The G-sensor for an automobile tray according to claim 1, wherein a hook that is coupled to and released from the tray is formed at one side of the housing, and an outwardly protruding engaging projection that is engaged on the tray is formed at the other side of the housing.4. A G-sensor for an automobile tray comprising: a lever configured to rotate in one direction and in the other direction around a hinge shaft; 
a slider guided along a key hole according to the state of rotation of the lever so as to move upward/downward, thereby controlling the state of opening/closing of a tray cover; 
a weight for endowing a rotational moment such that the lever rotates around the hinge shaft, and such that the slider can slide; 
a housing on which the lever is installed to be able to rotate around the hinge shaft, the weight and the slider being coupled to the lever; 
an elastic body configured to provide the lever installed on the housing with a force of returning to the original condition; and
 a one-way clutch damper installed on a lower portion of the lever to which the weight is coupled, so as to prevent friction sound from being generated when the lever is in contact with the housing while the lever returns to the original condition by the elasticity force of the elastic body.5. The G-sensor for an automobile tray according to claim 4, wherein the housing is provided with a bumper that prevents friction sound from being generated when a lower portion of the lever to which the weight is coupled is in contact with an inner side of the housing while the lever returns to the original condition after rotating around the hinge shaft.6. The G-sensor for an automobile tray according to claim 4, wherein a hook that is coupled to and released from the tray is formed at one side of the housing, and an outwardly protruding engaging projection that is engaged on the tray is formed at the other side of the housing.
Allowable Subject Matter
Claims 2 and 3 and 5-6  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 4   would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612